
	
		I
		112th CONGRESS
		1st Session
		H. R. 122
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Harper, Mrs. McMorris
			 Rodgers, Mr. Westmoreland,
			 Mr. Kingston,
			 Mr. Ross of Florida,
			 Mr. Duncan of Tennessee,
			 Mr. Burton of Indiana,
			 Mr. Chaffetz,
			 Mr. Roe of Tennessee,
			 Mr. Barton of Texas,
			 Mr. Austin Scott of Georgia,
			 Mr. Broun of Georgia,
			 Mr. Bartlett,
			 Mr. Mack, Mr. Latta, Mr.
			 Kline, Mr. Ribble,
			 Mr. Stearns,
			 Mr. Miller of Florida,
			 Mr. Gary G. Miller of California,
			 Mr. Crawford,
			 Mrs. Bachmann,
			 Mr. Scalise,
			 Mr. Pitts,
			 Mr. Sam Johnson of Texas,
			 Mr. King of Iowa, and
			 Mr. Brady of Texas) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to limit the
		  circumstances in which official time may be used by a Federal
		  employee.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employee Accountability Act of
			 2011.
		2.Repeal of certain
			 provisions relating to official timeSection 7131 of title 5, United States Code,
			 is amended—
			(1)by striking
			 subsections (a) and (c);
			(2)by redesignating
			 subsections (b) and (d) as subsections (a) and (b), respectively; and
			(3)in subsection (b)
			 (as so redesignated by paragraph (2)), by striking Except as provided in
			 the preceding subsections of this section— and inserting Except
			 as provided in subsection (a)—.
			
